Case 21-11971-amc       Doc 20   Filed 08/19/21 Entered 08/19/21 12:40:49              Desc Main
                                 Document     Page 1 of 2




                     IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

   IN RE:                                       :
            Nora M. O’Malley                    :      Chapter 13
                                                :      No.: 21-11971-AMC
            Debtor(s)                           :


            RESPONSE OF DEBTOR TO THE MOTION FOR RELIEF OF AUTOMATIC
                   STAY FILED BY Y.A.H., Inc. PROFIT SHARING PLAN

          Debtor, Nora M. O’Malley, by and through their undersigned Counsel, Brad J.
   Sadek, in response to the Motion for Relief filed by Y.A.H., Inc. Profit Sharing Plan
   hereby submits the following:

      1. Admitted.

      2. Admitted.

      3. Admitted. By way of further answer at all times relevant to the instant
         bankruptcy only it has been the Debtor’s desire to recoup the equity in the
         property and engage in a traditional sale of the property.

      4. Admitted. As of the time of filing this Response, the Movant has not filed a Proof
         of Claim. However, the subject property is subject to a Listing Agreement with
         Long and Foster-Media as the seller’s realty company. The sales price of the
         subject property is $700,000.00. Attached hereto as Exhibit “A” is the August 9,
         2021 Listing Agreement which was entered into in good faith to sell the property
         and payoff the mortgage due to Movant.

      5. Denied.

      6. Denied.

      7. Denied.

      8. Denied. Movant's instant filing is a good faith effort to cure the default and
         satisfy the mortgage due to Movant.

      9. Denied.

      10. Denied.
Case 21-11971-amc       Doc 20   Filed 08/19/21 Entered 08/19/21 12:40:49             Desc Main
                                 Document     Page 2 of 2




          WHEREFORE, based on the aforementioned, Debtor respectfully requests that
   Movant shall be denied an Order granting relief of the Automatic Stay pursuant to 11
   U.S.C.§ 362.


                                                       Respectfully submitted,


   Dated: August 19, 2021                              /s/ Brad J. Sadek, Esq.
                                                       _____________________
                                                        Brad J. Sadek, Esq.
                                                       Attorney for the Debtor
                                                       Sadek & Cooper
                                                       1315 Walnut Street, #502
                                                       Philadelphia, PA 19107
                                                       (215) 545-0008




                                 CERTIFICATE OF SERVICE

           I Brad J. Sadek, Esq. certify that on the date indicated below served a true and
   correct copy of the Debtor’s Response to the Motion for Relief from Automatic Stay by
   electronic or Regular U.S. Mail on all creditors and the following parties:


                                   William C. Miller, Esq.
                                     Chapter 13 Trustee

                                     Peter E. Meltzer
                                     Attorney for Movant
                          Electronic Notice to bankruptcy@wglaw.com


   Dated: August 19, 2021                                     /s/Brad J. Sadek, Esq
                                                              Brad J. Sadek, Esq.
                                                       Attorney for Debtor
                                                       1315 Walnut Street
                                                       Suite #502
                                                       Philadelphia, PA 19107
